Title: [Diary entry: 17 December 1787]
From: Washington, George
To: 

Monday 17th. Thermometer at 34 in the Morning—40 at Noon and 38 at Night. But little wind all day, & that at No. Et. Weather much more moderate than it has been. In the morng. and alternately through the day, great appearances of Snow. At times a little fell, but not enough to whiten the ground. In the afternoon the Sun appeared. Rid to the Ferry, French’s, & Muddy hole Plantations. No Plowing any where. A hand from each Plantation sent to the

Mansn. Ho. to cut wood for Christmas—the Carts from the Ferry, Frenchs & Dogue run accompanying them in order to draw it in, & to carry out dung. At the Ferry the Women were grubbing the Slash. At Frenchs they were getting out Oats. At Dogue Run, except the Men who were at home, getting Rail timber, the rest were at Frenchs cleaning the Meadow as they had been on Saturday agreeably to the order given on Friday. At Muddy hole the Women were fencing between fields No. 5 & 6. On Saturday last brot. home the 2 Maltese Jennys, and 2 Mules one from the bla. dray Mare at D. run—the other from a Grey Mare at the Ferry—Also the 2 Stallion Colts from the Neck—to Winter. The Bullocks which had been in the Mill Meadow and intended for Stall feeding—6 in number—were brot. home to their racks this day also.